Citation Nr: 1001029	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-11 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for right ear hearing 
loss. 

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
March 1972, September 2000 to March 2001, May 2003 to 
February 2004, and October 2005 to August 2007.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (RO), which denied service connection for a left 
knee disability.  It is also on appeal from an April 2008 
rating decision that held that new and material evidence had 
not been received to reopen a claim for service connection 
for right ear hearing loss.  A January 2009 statement of the 
case (SOC) reopened the claim for service connection for 
right ear hearing loss and denied it on the merits.  

The Board notes that irrespective of the January 2009 SOC 
reopening the right ear hearing loss claim on appeal, the 
Board will adjudicate the initial issue of new and material 
evidence in the first instance, because this initial issue 
determines the Board's jurisdiction to reach the underlying 
claims and to adjudicate the claims de novo.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 196), aff'g 8 Vet. App. 1 
(1995).  As the RO adjudicated de novo the reopened claim in 
the January 2009 SOC, the Veteran is not prejudiced by the 
Board's own de novo adjudication at this time.

The Veteran testified before the undersigned Veterans Law 
Judge in August 2009.  A transcript of that hearing is in the 
claims file.  




FINDINGS OF FACT

1.  A February 2005 rating decision denied service connection 
for right ear hearing loss.  

2.  Evidence added to the record since the February 2005 
rating decision which denied service connection for right ear 
hearing loss is neither cumulative nor redundant of evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for right ear hearing 
loss, and raises a reasonable possibility of substantiating 
the claim.

3.  Competent clinical evidence of record establishes that 
right ear hearing loss was chronically aggravated during his 
period of active duty from October 2005 to August 2007.

4.  The competent clinical evidence of record does not show 
that the Veteran has a current left knee disability.  


CONCLUSIONS OF LAW

1.  The February 2005 rating decision which denied service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the February 2005 rating decision 
is new and material, and the claim for service connection for 
right ear hearing loss is reopened.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).

3.  Right ear hearing loss was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).

4.  A left knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

In this case, the Board is granting in full the benefit 
sought on appeal with respect to his right ear hearing loss.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

With respect to the Veteran's left knee claim, VA issued a 
VCAA notice letter to the appellant, in September 2007, as to 
pending service connection claims, that fully addressed all 
necessary notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate a 
service connection claim and of the appellant's and VA's 
respective duties for obtaining evidence.  The Board notes 
that the September 2007 VCAA notice letter did not 
specifically reference the Veteran's left knee disability 
claim.  However, the Veteran was not prejudiced by this 
defect, as the Board finds that the Veteran had actual 
knowledge of what was necessary to substantiate the left knee 
disability claim.  A statement of the case issued in January 
2009 set forth the relevant law, and provided discussion as 
to what was needed to substantiate the claim.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
In this case, the September 2007 correspondence provided the 
criteria for assignment of an effective date and disability 
rating in the event of award of the benefit sought.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran submitted private treatment 
records and was provided an opportunity to set forth his 
contentions during a hearing before a Decision Review Officer 
in March 2008, and the undersigned Veterans Law Judge in 
August 2009.

A VA examination was obtained in November 2007.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination report obtained in this case is more than 
adequate, as it is predicated on a reading of the Veteran's 
claims file and medical records, laboratory findings, and 
physical examinations.  It considers all of the pertinent 
evidence of record, to include the statements of the 
Veteran.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

A February 2005 rating decision denied service connection for 
right ear hearing loss.  The Veteran did not appeal that 
decision, and the rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002).  Evidence of record at that time included 
treatment records through the Veteran's most recent period of 
service (May 2003 to February 2004).  It also included the 
report of a February 2005 VA audio examination which provided 
the opinion that the decrease in the Veteran's right ear 
hearing over the past year was conductive and not related to 
noise exposure.  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim,  VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously submitted 
to agency decision makers.  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

In connection with the Veteran's current application to 
reopen his claim, VA has obtained service treatment records 
from his period of service from October 2005 to August 2007.  
These records include a July 2007 Statement of Medical 
Examination and Duty Status (Duty Status) relating that the 
Veteran sustained hearing loss while deployed in support of 
Operation Iraqi Freedom due to the large volume of noise in 
the area.  The injury was incurred in the line of duty (LOD).  

The Board finds that the July 2007 Duty Status determination 
constitutes new and material evidence.  It is a new document 
that was not previously submitted to VA.  It is material 
because it constitutes evidence that during his last period 
of active duty the Veteran suffered noise exposure that 
resulted in hearing loss.  It is not cumulative or redundant 
of the evidence of record at the time of the February 2005 
rating decision and raises a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a).

The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  See Masors v. 
Derwinski, 2 Vet. App. 181, 185 (1992) (quoting Godwin v. 
Derwinski, 1 Vet. App. 419, 425 (1991), and Jones v. 
Derwinski, 1 Vet. App. 210, 215 (1991)).  A finding of "new 
and material" evidence does not mean that the case will be 
allowed, just that the case will be reopened and new evidence 
considered in the context of all other evidence for a new 
determination of the issue.

Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where pre-service disability underwent an increase in 
severity during wartime service.  This includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

In VAOGCPREC 3-2003, VA's General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant 
v. Principi, 17 Vet. App. 116, 123-30 (2003).

Turning to the Veteran's claim for right ear hearing loss, 
hearing loss disability for VA purposes is defined by 
regulation, and may be shown by the following: (1) when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hz is 40 decibels or greater, or (2) when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater; or 
(3) when speech recognition using the Maryland CNC Test is 
less than 94% correct. 38 C.F.R. § 3.385 (2009).

The Veteran is currently service-connected for left ear 
hearing loss and tinnitus.  He contends that his service in 
Iraq during his 2005-2007 period of active duty aggravated 
his existing right ear hearing loss.  

Lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  As such, the Board notes 
that the Veteran is competent to provide testimony concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing hearing loss during service).  Barr, supra; 
Washington v. Nicholson, 19 Vet. App. 362 (2005).

The Board finds that the presumption of soundness does not 
apply to this claim.  The claims file contains the reports of 
audio examinations conducted in February 2005 and September 
2005, shortly before he went on active duty.  Audiological 
evaluation of the right ear revealed pure tone thresholds at 
500, 1000, 2000, 3000 and 4000 Hertz of 10, 00, 15, 20, and 
60, respectively, in February 2005, and 5, -5, 15, 20, and 
55, respectively, in September 2005.  These records show 
right ear hearing loss "disability" for VA purposes.  See 
38 C.F.R. § 3.385 (2008).  These records also constitute 
clear and unmistakable evidence that the Veteran had right 
ear hearing loss disability prior to his last period of 
active duty. 

As noted above, a July 2007 Duty Status determination found 
that the Veteran sustained hearing loss while deployed in 
support of Operation Iraqi Freedom due to the large volume of 
noise in the area.  The hearing loss was noted to be 
permanent and partial.  It occurred in the LOD.  This report 
constitutes evidence that the Veteran's right ear hearing 
loss was aggravated during active duty.  

The report of a post-service November 2007 VA audio 
examination provides that the Veteran's claims file was 
available for review.  He was in Iraq as a liaison with 
transport companies.  He had some noise exposure from 
helicopters and generators.  Audiological evaluation of the 
right ear revealed that pure tone thresholds at 500, 1000, 
2000, 3000 and 4000 Hertz were 10, 00, 15, 30, and 60, 
respectively.  Right ear speech recognition was 96 percent.  
The pertinent diagnosis was normal hearing dropping to a 
moderate/severe mixed loss in the right.  The examiner 
offered the opinion that when comparing current results to 
the Veteran's pre-deployment audio, there was no aggravation 
of the right ear hearing loss during the time in Iraq, and it 
was less than likely that the right ear hearing loss was 
related to his periods of active duty.  

The Board finds that the November 2007 audiological results 
do show aggravation of the Veteran's right ear hearing loss, 
when compared to his September 2005 audiological results.

The Board finds that the November 2007 medical opinion that 
the Veteran did not aggravate his right ear hearing loss 
during active duty is of limited credibility.  While the 
examiner said that the Veteran had no aggravation of his 
right ear hearing loss in Iraq, a comparison of the September 
2005 and November 2007 audio results clearly shows 
aggravation.  In addition, the examiner did not provide any 
explanation for her opinion that the Veteran's hearing loss 
was not related to active duty.  As a result, the November 
2007 VA medical opinion does not constitute clear and 
unmistakable evidence to rebut the presumption of 
aggravation.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

In light of the foregoing, the Board finds that service 
connection for right ear hearing loss is warranted.

Turning to the Veteran's claim for a left knee condition, the 
Board observes that an October 2005 Duty Status determination 
found that he had an injury described as knee pain during CTT 
training at Camp Shelby.  It was described as temporary.  
Service treatment records reflect that he fell and tripped.  
He complained of a constant ache, and sometimes a stabbing 
pain beginning in the lower part of the patella and radiating 
distally to the midline and up patella.  The assessment was 
knee pain.  It was incurred in the LOD.

A July 2007 Report of Medical Assessment notes a pertinent 
past medical history of knee - LOD - resolved.  A July 2007 
Post-Mobilization Health Assessment provides that the Veteran 
complained of knee injury or pain.  He described it as LOD at 
Camp Shelby.  The Veteran signed a DEMOB Checklist in July 
2007 declining a Post-Deployment physical examination. 

The report of a November 2007 VA general medical examination 
provides that the Veteran's claims file was reviewed.  The 
Veteran complained of pain in the left knee, especially after 
prolonged walking or going up stairs.  The pain was usually 
on the medial side of the knee.  He did not have pain every 
day.  He denied stiffness and swelling.  There was no locking 
or giving way.  There was a stable pattern [of pain] without 
flare-ups.  He took Tylenol occasionally.  On physical 
examination, the Veteran had active flexion to 130 degrees, 
and passive flexion to 140 degrees.  He had active extension 
to 180 degrees.  There was no additional limitation of motion 
after repeated use.  There was no pain on motion.  The 
pertinent diagnosis was history of left knee contusion with 
sequalae of intermittent pain but without current diagnosis.  

VA outpatient treatment records show that the Veteran 
complained of knee pain in September 2007.  Range of motion 
was normal.  

VA outpatient treatment records also show that in January 
2008 the Veteran sought treatment for left knee popping with 
activity, and pain that became worse the more he walked.  It 
was hard to get up from kneeling position at church.  X-rays 
done in September 2007 were noted to be normal.  On physical 
examination, the Veteran's joints were within normal limits.  
The pertinent assessment was left knee pain - X-rays have 
been normal.  The Veteran was to start on Naprosyn to see if 
it helped his joint pain, and have a physical therapy 
consult.  

Private physical therapy treatment records dated in 2008 show 
physical therapy for knee pain, and include a diagnosis of 
knee pain.  

An August 2008 VA outpatient treatment report relates that 
the Veteran reported that his knee pain had improved with 
physical therapy.  

Overall, the foregoing evidence weighs against his claim.  
The service treatment records and post-service treatment 
records reflect complaints of pain.  However, they do not 
provide any underlying diagnosis.  In this regard, the Board 
notes that pain alone does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While 
the Veteran complains of left knee pain, pain alone does not 
in and of itself constitute a disability, and the Veteran has 
not been diagnosed with any current left leg disability.  
Accordingly, service connection for a left leg disability is 
denied.

The Board recognizes the Veteran's statements made in support 
of this claim.  As noted, lay statements may serve to support 
a claim for service connection by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  38 C.F.R. 
§ 3.303(a); Jandreau, supra; Buchanan, supra.  As such, the 
Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing left knee symptoms either 
during or after service).  Barr, supra; Washington, supra.  
The Veteran, however, is not competent to diagnose himself 
with a left knee disability.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, his own contentions that he now has a 
left knee disability that he incurred during active duty do 
not support his claim.  

In sum, the medical evidence demonstrates that the Veteran is 
not entitled to service connection for a left knee 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).






	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
right ear hearing loss is granted.

Service connection for right ear hearing loss is granted.  

Service connection for a left knee disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


